                                                    Case 2:19-cv-02544-JAM-DB Document 143 Filed 08/10/21 Page 1 of 4


                                                1 Nathan G. Kanute (CA Bar No. 300946)
                                                  SNELL & WILMER L.L.P.
                                                2 50 West Liberty Street, Suite 510
                                                  Reno, Nevada 89501
                                                3 Telephone: 775-785-5440
                                                  E-Mail: nkanute@swlaw.com
                                                4
                                                  Attorneys for Plaintiff
                                                5
                                                6                    IN THE UNITED STATES DISTRICT COURT
                                                7                        EASTERN DISTRICT OF CALIFORNIA
                                                8
                                                  SOLARMORE MANAGEMENT                          Case No. 2:19-cv-02544-JAM-DB
                                                9 SERVICES, INC., a California corporation,
                                                                                                STIPULATION FOR EXTENDING
                                               10                 Plaintiff,                    TIME FOR DEFENDANTS TO
                                                                                                RESPOND TO FIRST AMENDED
                                               11 v.                                            COMPLAINT AND ORDER
                                               12 JEFF CARPOFF and PAULETTE                     Complaint Served: April 29, 2021
                                                  CARPOFF, husband and wife; LAUREN             Response Deadline: August 12, 2021
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                               13 CARPOFF, an individual; ROBERT V.             New Response Deadline: September 13,
                 Reno, Nevada 89501




                                                  AMATO, an individual; PRISCILLA               2021
                    LAW OFFICES




                                               14 AMATO, an individual; ROBERT
                     775-785-5440
                          L.L.P.




                                                  KARMANN, an individual; RONALD J.
                                               15 ROACH, an individual; JOSEPH BAYLISS,
                                                  an individual; BAYLISS INNOVATIVE
                                               16 SERVICES, INC., a California corporation;
                                                  ARI J. LAUER, an individual; LAW
                                               17 OFFICES OF ARI J. LAUER; ALAN
                                                  HANSEN; an individual; SEBASTIAN
                                               18 JANO, an individual; STEVE WILDE, an
                                                  individual; RYAN GUIDRY, an individual;
                                               19 CARRIE CARPOFF-BODEN, an individual;
                                                  PATRICK MOORE, an individual; HALO
                                               20 MANAGEMENT SERVICES LLC, a
                                                  Nevada limited liability company;
                                               21 ALVAREZ & MARSAL VALUATION
                                                  SERVICES, LLC, a Delaware limited
                                               22 liability company; BARRY HACKER, an
                                                  individual; MARSHALL & STEVENS, INC.,
                                               23 a Delaware corporation; COHNREZNICK
                                                  CAPITAL MARKETS SECURITIES, LLC, a
                                               24 Maryland limited liability company;
                                                  FALLBROOK CAPITAL SECURITIES
                                               25 CORPORATION, a Florida corporation;
                                                  SCOTT WENTZ, an individual; RAINA
                                               26 YEE, an individual; VISTRA
                                                  INTERNATIONAL EXPANSION (USA)
                                               27 INC., fka RADIUS GGE (USA), INC., fka
                                                  HIGH STREET PARTNERS INC., a
                                               28
                                                                                            1    STIPULATION FOR EXTENDING TIME FOR
                                                                                                     DEFENDANTS TO RESPOND TO FIRST
                                                                                                      AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 143 Filed 08/10/21 Page 2 of 4


                                       1 Maryland corporation; RADIUS GGE (USA),
                                         INC., fka HIGH STREET PARTNERS INC.,
                                       2 a Maryland corporation; MONTAGE
                                         SERVICES, INC., a California corporation;
                                       3 HERITAGE BANK OF COMMERCE, a
                                         California corporation; DIANA KERSHAW,
                                       4 an individual; CARSON TRAILER, INC., a
                                         California corporation; DAVID ENDRES, an
                                       5 individual; AHERN RENTALS INC., a
                                         Nevada corporation, AHERN AD, LLC, a
                                       6 Nevada limited liability company; EVAN
                                         AHERN, an individual; THE STRAUSS
                                       7 LAW FIRM, LLC, a South Carolina limited
                                         liability company; PETER STRAUSS, an
                                       8 individual; PANDA BEAR
                                         INTERNATIONAL, LTD., a Hong Kong
                                       9 corporation; PANDA SOLAR SOLUTIONS
                                         LLC, a Nevada limited liability corporation;
                                      10 DC SOLAR INTERNATIONAL, INC., a
                                         Nevis corporation; BAYSHORE SELECT
                                      11 INSURANCE, a Bahamian Corporation;
                                         CHAMPION SELECT INSURANCE, a
Snell & Wilmer




                                      12 Bahamian Corporation; JPLM DYNASTY
             50 West Liberty Street

             Reno, Nevada 89501




                                         TRUST, a Cook Island Trust; BILLIE JEAN
                 law offices




                                      13 TRUST, a Cook Island Trust; SOUTHPAC
                   Suite 510
                    L.L.P.




                                         INTERNATIONAL, INC., a Cook Islands
                                      14 Corporation,
                                      15                         Defendants.
                                      16
                                                  IT IS HEREBY STIPULATED by and between Plaintiff Solarmore Management
                                      17
                                           Services, Inc. (“Solarmore”) and Defendants The Strauss Law Firm, LLC and Peter Strauss
                                      18
                                           (hereafter, the “Defendants”) (collectively, the “Parties”), either for themselves or by and
                                      19
                                           through their respective counsel, that:
                                      20
                                                  Solarmore filed its First Amended Complaint in this Court on December 18, 2020.
                                      21
                                           The Plaintiff requested that Defendants waive service on April 29, 2021 and Defendants
                                      22
                                           executed the waiver service on May 5, 2021, see ECF No. 105;
                                      23
                                                  Solarmore previously agreed with other defendants to extend the deadlines to
                                      24
                                           respond to Solarmore’s First Amended Complaint until September 13, 2021;
                                      25
                                                  In the interest of having Defendants’ responsive pleadings or motions to dismiss due
                                      26
                                           on the same date, and thus Solarmore’s oppositions and replies also due on the same date,
                                      27
                                           the Parties agreed, and hereby request, that the undersigned Defendants’ deadline to respond
                                      28
                                                                                        2     STIPULATION FOR EXTENDING TIME FOR
                                                                                                  DEFENDANTS TO RESPOND TO FIRST
                                                                                                   AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 143 Filed 08/10/21 Page 3 of 4


                                       1   to Solarmore’s First Amended Complaint be extended from August 12, 2021 to September
                                       2   13, 2021;
                                       3            The Parties have further agreed that Solarmore’s deadline to respond to any motion
                                       4   to dismiss be set at 60 days, as it previously was by this Court with regard to other
                                       5   defendants;
                                       6            Additionally, given the numerous legal issues and causes of action asserted against
                                       7   Defendants, Solarmore and Defendants have agreed to, and hereby request, a modest
                                       8   modification of the page limits for briefing on Defendants’ motions to dismiss as follows:
                                       9   twenty (20) pages for Defendants’ initial motions; twenty (20) pages for Solarmore’s
                                      10   oppositions, and ten (10) pages for Defendants’ replies;
                                      11            The Parties have agreed that it is in the best interests of the Parties and this Court
Snell & Wilmer




                                      12   that all discovery and the Rule 26(f) conference be stayed until 30 days after either (a) the
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13   hearing on Defendants’ motions to dismiss, or (b) the hearing date is taken off the Court’s
                   Suite 510
                    L.L.P.




                                      14   calendar and the motions are deemed submitted on the papers; and
                                      15            Finally, the Parties expressly agree that this Stipulation to extend the time for
                                      16   Defendants to respond to the First Amended Complaint shall not constitute an appearance
                                      17   or submission to the jurisdiction of this Court. Counsel for the parties met and conferred on
                                      18   June 25, 2021 wherein Defendant’s counsel discussed Defendants’ intent to file a motion
                                      19   challenging personal jurisdiction.
                                      20            This is the second request for an extension.
                                      21            THEREFORE, pursuant to L. R. 143 and 144, the Parties hereby stipulate as follows:
                                      22            1.     The deadline for the Defendants to answer, object, or otherwise respond to
                                      23   Solarmore Management Services, Inc.’s First Amended Complaint shall be September 13,
                                      24   2021. Defendants’ motion brief shall be limited to twenty (20) pages;
                                      25            2.     The deadline for Solarmore to file its oppositions to Defendants’ motions to
                                      26   dismiss shall be November 12, 2021. Solarmore’s opposition shall be limited to twenty (20)
                                      27   pages;
                                      28
                                                                                          3        STIPULATION FOR EXTENDING TIME FOR
                                                                                                       DEFENDANTS TO RESPOND TO FIRST
                                                                                                        AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 143 Filed 08/10/21 Page 4 of 4


                                       1          3.     The deadline for Defendants to file a reply shall be December 3, 2021.
                                       2   Defendants’ replies shall be limited to ten (10) pages; and
                                       3          4.     All discovery and the Rule 26(f) conference between the Parties shall be
                                       4   stayed until 30 days after either (a) the hearing on Defendants’ motions to dismiss, or (b)
                                       5   the hearing date is taken off the calendar and the motions are deemed submitted on the
                                       6   papers.
                                       7          5.     This Stipulation shall not constitute an appearance by Defendants or
                                       8   submission to the jurisdiction of this Court.
                                       9          IT IS SO STIPULATED.
                                      10    DATED: August 9, 2021                              DATED: August 9, 2021
                                      11
                                            SNELL & WILMER L.L.P.                              MURPHY PEARSON BRADLEY &
Snell & Wilmer




                                      12                                                       FEENEY
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13
                   Suite 510




                                            By: /s/Nathan G. Kanute                            By: /s/Peter Weber (with permission)
                    L.L.P.




                                            Nathan G. Kanute                                   Peter Weber, Esq.
                                      14    50 W. Liberty Street, Suite 510                    580 California St, Ste 1100
                                      15    Reno, NV 89501                                     San Francisco CA 94104

                                      16    Attorneys for Plaintiff                            Attorneys for The Strauss Law Firm, LLC
                                                                                               and Peter Strauss
                                      17
                                      18
                                      19
                                      20          IT IS SO ORDERED.
                                      21
                                      22    DATED: August 9, 2021                    /s/ John A. Mendez
                                      23                                             THE HONORABLE JOHN A. MENDEZ
                                                                                     UNITED STATES DISTRICT COURT JUDGE
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                           4       STIPULATION FOR EXTENDING TIME FOR
                                                                                                       DEFENDANTS TO RESPOND TO FIRST
                                                                                                        AMENDED COMPLAINT AND ORDER
